TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00659-CV



                                        In re Lora Land


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


               Relator has filed petition for writ of mandamus and a motion for emergency stay.

The petition is denied, and the motion is dismissed. See Tex. R. App. P. 52.8(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: October 21, 2015